Citation Nr: 0004317	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for atherosclerotic 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1960 to March 
1965.  Thereafter, he served in the United States Air Force 
Reserves (USAFR) from October 1973 to June 1995.  During this 
time, the appellant performed numerous periods of active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That rating decision denied the 
appellant's claims for service connection for: (1) diabetes 
mellitus and (2) atherosclerotic cardiovascular disease with 
minimal left ventricular dysfunction.

In July 1999, the Board issued a remand in this matter for 
the RO to schedule the appellant for a hearing before a 
traveling member of the Board.  Thereafter, in October 1999, 
a hearing was held before Bettina S. Callaway, who is the 
Board member making this decision and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The appellant served on active duty from June 1960 to 
March 1965.  Thereafter, the appellant performed numerous 
periods of ACDUTRA and INACDUTRA in the USAFR from October 
1973 to June 1995.

2.  There is no medical evidence linking a diagnosis of 
diabetes mellitus to the appellant's active military service 
(active duty and ACDUTRA) or to an injury incurred during his 
periods of INACDUTRA.

3.  There is no medical evidence linking a diagnosis of a 
heart disorder, including atherosclerotic cardiovascular 
disease or other cardiovascular disorder, to the appellant's 
active military service (active duty and ACDUTRA) or to an 
injury incurred during his periods of INACDUTRA.

4.  The appellant has not presented a plausible claim for 
service connection for diabetes mellitus or atherosclerotic 
cardiovascular disease.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for diabetes mellitus.  38 U.S.C.A. 
§ 101(2), 101(16), 101(24), 1110, 1131, 5107(a); 38 C.F.R. 
§ 3.303(b) (1999).  

2.  The appellant has not presented a well-grounded claim for 
service connection for atherosclerotic cardiovascular 
disease.  38 U.S.C.A. § 101(2), 101(16), 101(24), 1110, 1131, 
5107(a); 38 C.F.R. § 3.303(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

A "veteran" is a person who served in active military, naval, 
or air service.  See 38 U.S.C.A. § 101(2) (1991).  Pursuant 
to 38 U.S.C.A. § 101(24), "'active military, naval, or air 
service' includes active duty, any period of active duty for 
training [ACDUTRA] during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, and any period of inactive duty 
training [INACDUTRA] during which the individual concerned 
was disabled or died from an injury incurred in or aggravated 
in line of duty."

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Arteriosclerosis, endocarditis, and diabetes mellitus may be 
presumed to have been incurred during active military service 
if manifested to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

It should also be noted that certain presumptions, such as 
the above-mentioned presumption relating to certain disease 
and disabilities (38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 
3.307, 3.309), the presumption of soundness (38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304) and the presumption of aggravation 
(38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply only to 
periods of active military service.  INACDUTRA or ACDUTRA are 
not active military service unless the individual was 
disabled or died from a disease or injury, respectively, 
incurred or aggravated in line of duty. 38 U.S.C.A. § 101 
(24). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

Generally, for a service-connection claim to be well grounded 
a claimant must submit evidence of each of the following: (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the asserted 
inservice injury or disease and the current disability. See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Elkins 
v. West, 12 Vet. App. 209, 213 (1999) (en banc) (citing 
Caluza, supra, and Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), cert. denied sub nom. Epps 
v. West, 524 U.S. 940, 118 S. Ct. 2348, 141 L. Ed. 2d 718 
(1998) (mem.)).  Alternatively, either or both of the second 
and third Caluza elements can be satisfied, under 38 C.F.R. § 
3.303(b) (1999), by the submission of (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology. See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The credibility of 
the evidence presented in support of a claim is generally 
presumed when determining whether it is well grounded. See 
Elkins, 12 Vet. App. at 219 (citing Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995)). 

II.  Factual Background

The appellant in this case is seeking service connection for 
diabetes mellitus and for atherosclerotic cardiovascular 
disease.  Specifically, he alleges that both of these 
conditions developed around 1991 while he was serving in the 
USAFR.

The appellant served on active duty from June 1960 to March 
1965.  A review of the appellant's available service medical 
records relating to his active duty service from June 1960 to 
March 1965 revealed no treatment for or diagnoses of diabetes 
mellitus or atherosclerotic cardiovascular disease.

In October 1973, the appellant joined the USAFR.  His 
enlistment examination, dated October 1973, revealed no 
complaints or clinical findings relative to any of the 
disorders claimed as part of this current appeal.  Subsequent 
physical examinations, performed in December 1975, February 
1980 and January 1984, were also negative as to any findings 
of diabetes mellitus or atherosclerotic cardiovascular 
disease.

In December 1987, a periodic non-flying physical examination 
was conducted.  The report of this examination noted findings 
of a normal heart.  Nevertheless, an electrocardiogram, 
performed at that time, was found to be abnormal.  

In August 1991, a periodic medical evaluation was conducted.  
An electrocardiogram, performed at that time, was found to be 
abnormal.  In September 1991, the appellant was referred for 
an evaluation of possible ischemic heart disease.  The report 
of this evaluation noted that the appellant was a known 
diabetic and had a history of being a heavy smoker.  A 
cardiac catheterization was performed and revealed very 
minimal left ventricular dysfunction and very mild 
atherosclerotic coronary artery disease.  A graded treadmill 
exercise stress test was also performed and noted findings 
slightly suggestive, but not diagnostic of myocardial 
ischemia.  The evaluation report concluded with final 
diagnoses of abnormal electrocardiogram, mild atherosclerotic 
artery disease, mild left ventricular dysfunction and 
diabetes mellitus.  

An evaluation report, dated December 1991, noted that the 
appellant "has never had any chest pains, either at rest or 
with exertion.  He has never had any dizziness, palpations, 
exertional dyspnea, or leg edema."  The report also noted 
that the appellant was a smoker in the past and that he "was 
found to have non-insulin dependent diabetes mellitus 
approximately two years ago."  The report concluded with 
diagnoses of no significant coronary artery disease and non-
insulin dependent diabetes mellitus (diet controlled).

A treatment summary letter, dated December 1992, was received 
from J. Jordan, M.D.  In his letter, Dr. Jordan indicated 
that he had been following the appellant and that he 
"recently had a gated left ventricular function study which 
showed an ejection fraction of 44%."  The treatment letter 
also noted that "[p]revious catheterization had no evidence 
of any significant coronary artery disease."

Post service medical treatment reports, dated May 1992 
through June 1996, were retrieved from M. McLaughlin, M.D.  A 
treatment report, dated February 1993, noted that the 
appellant had procured a Lipid profile.  A treatment summary 
letter, dated February 1993, noted that the appellant was 
able to perform his regular duties and that he "is currently 
on no heart medication of any type."  The report of an 
exercise stress test, dated February 1993, revealed an 
interpretation slightly suggestive of myocardial ischemia.  
The report also found satisfactory cardiac reserve and no 
exercise induced chest pain or dysrhythmia.  A treatment 
report, dated November 1993, noted that the appellant's sugar 
had been running a little high lately.  A subsequent letter 
from Dr. McLaughlin, dated December 1994, noted that the 
appellant was taking Glynase, oral anti-diabetic medication, 
and that he was taking no heart medication of any type.  

A treatment report, dated April 1995, noted that the 
appellant "had no health problems of serious nature."  The 
report also noted that "[a]t the present time he is taking 
Glynase for his NIDDM and is under good control."  In May 
1995, an exercise stress test was conducted.  The report of 
this test revealed impressions of good exercise tolerance, 
negative symptomatic response for angina, premature 
ventricular contractions with exercise and abnormal baseline 
electrocardiogram, but no changes diagnostic of ischemia.  A 
treatment report, dated June 1995, noted that the appellant's 
stress electrocardiogram was satisfactory with no significant 
changes.  A blood sugar test revealed that the appellant's 
fasting glucose was slightly high.  

In June 1995, the appellant was found medically disqualified 
for worldwide duty.  The service personnel report cited to 
the appellant's conditions of diabetes mellitus and 
atherosclerotic cardiovascular disease.  A letter from the 
USAFR, dated July 1995, indicated that the appellant was 
assigned to the retired reserve section and placed on the 
retired list, effective June 1995.

III.  Analysis

Review of the appellant's claims require the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims (the 
Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A. Diabetes Mellitus

After a thorough review of the evidence of record, the Board 
concludes that there is no competent medical evidence that 
the appellant's diabetes mellitus developed during a period 
of active duty with the United States Air Force or that it is 
otherwise related to the remainder of his service (both 
ACDUTRA and INACDUTRA) with the USAFR.  

A veteran whose service consists of ACDUTRA is not entitled 
to service connection for a disease or injury solely because 
disease or injury was incurred or diagnosed during an 
enlistment period, unless that disease or injury caused 
disability or death during full-time duty for training 
purposes, or resulted from such duty. See 38 U.S.C.A. § 
101(2), (22), (24).  In other words, the enlistment period is 
not considered for purposes of establishing entitlement to 
service connection. Rather, only disability incurred during 
the periods of actual and official training duty may be 
service-connected.

The medical evidence of record establishes that the appellant 
currently has diabetes mellitus.  The evidence also 
establishes that this condition was diagnosed for the first 
time prior to the appellant's June 1995 separation from the 
USAFR.  However, there is no evidence or medical opinion that 
this condition was incurred during or is etiologically 
related to any period of active duty for training or is the 
result of an injury incurred during any official training 
duty.  Accordingly, the appellant has not established a well-
grounded claim.  The appellant has been informed, in a 
January 1998 Statement of the Case, of the evidence required 
to establish a well-grounded claim.  He has not identified 
any additional information which might be relevant, nor is VA 
on notice of the possible existence of such evidence. See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
Accordingly, the appellant's claim for service connection for 
diabetes mellitus must be denied.

B.  Atherosclerotic Cardiovascular Disease 

The medical evidence of record establishes that the appellant 
currently has atherosclerotic cardiovascular disease.  The 
evidence also establishes that this cardiac disorder was 
diagnosed prior to the appellant's June 1995 separation from 
the USAFR.  

As noted above, a veteran whose service consists of ACDUTRA 
is not entitled to service connection for a disease or injury 
solely because disease or injury was incurred or diagnosed 
during an enlistment period, unless that disease or injury 
caused disability or death during full-time duty for training 
purposes, or resulted from such duty. See 38 U.S.C.A. § 
101(2), (22), (24).  In other words, the enlistment period is 
not considered for purposes of establishing entitlement to 
service connection.  Rather, only disability incurred during 
the periods of actual and official training duty may be 
service-connected.  The Board also notes that atherosclerotic 
cardiovascular disease, as a disease, does not warrant 
consideration based on an injury incurred in or aggravated by 
INACDUTRA. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

After a thorough review of the appellant's claims file, the 
Board concludes that there is no evidence or medical opinion 
that the appellant's atherosclerotic cardiovascular disease 
was incurred during a period of ACDUTRA, is etiologically 
related to any period of ACDUTRA, or is the result of a 
service-connected disability incurred during official 
training.  The record shows that during a periodic physical 
examination, performed in December 1987, the appellant was 
found to have an abnormal electrocardiogram.  A subsequent 
physical examination, performed in September 1991, diagnosed 
the appellant with minimal atherosclerotic coronary artery 
disease.  Neither of these examinations, however, occurred 
during a period of ACDUTRA.  During 1987, the appellant 
served on ACDUTRA on October 17, October 18 and from August 
19 to September 4.  During the year 1991, the appellant 
served on ACDUTRA from July 13 to July 27.  The Board also 
notes that the etiology and time of onset of the appellant's 
atherosclerotic cardiovascular disease are medical matters 
requiring medical evidence for support, and the appellant's 
own lay statements and beliefs do not constitute competent 
evidence in this regard. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Accordingly, the Board concludes that 
the claim for service connection for atherosclerotic 
cardiovascular disease is not well grounded and the claim 
must be denied. 38 U.S.C.A. § 5107(a) (West 1991). 

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

IV.  Conclusion

Where the appellant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, the VA 
has no duty to assist him in developing facts pertinent to 
his claim. 38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 
Vet. App. at 144 (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination); Morton v. West, 12 Vet. App. 477 (1999) (VA 
cannot assist a claimant in developing a claim which is not 
well-grounded); see also Roberts v. West, 13 Vet. App. 185 
(1999)(The Court held that Stegall v. West, 11 Vet. App. 268, 
271 (1999), was not enforceable in the absence of a well-
grounded claim.)  However, where a claim is not well grounded 
it is incomplete, and depending on the particular facts of 
the case, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. at 78.  
Here, unlike the situation in Robinette, the appellant has 
not put VA on notice of the existence of any specific, 
particular piece of available evidence that could make his 
claims well grounded.  See also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).


ORDER

Because they are not well grounded, the claims for service 
connection for diabetes mellitus and for atherosclerotic 
cardiovascular disease are denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

